Order entered October 7, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00894-CV

                               ERNEST K. BANKAS, Appellant

                                                V.

                                MAUREEN BANKAS, Appellee

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-13-23136

                                            ORDER
       In a letter dated July 31, 2015, the court reporter informed the Court that she had not

received a request to prepare the reporter’s record. On that same date, the Court sent a letter to

appellant requesting that he provide, within ten days of the date of the letter, with notice that he

had requested preparation of the reporter’s record and written verification that he had paid or

made arrangements to pay the reporter’s fee or written documentation that he had been found to

be entitled to proceed without payment of costs. We cautioned appellant that if he failed to

provide the required documentation within the time specified, the Court may order the appeal

submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).
      As of today’s date, appellant has not provided the required documentation. Accordingly,

we ORDER the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

Appellant’s brief is due WITHIN THIRTY DAYS of the date of this order.

                                                 /s/    ELIZABETH LANG-MIERS
                                                        JUSTICE